Title: From John Adams to William P. Gardner, 11 May 1818
From: Adams, John
To: Gardner, William P.



Sir.
Quincy May 11. 1818

I have received the Letter you did me the honour to write me on the 29th of April and I thank you for the Communication.
I have So little intercourse with the World that I have never Seen and I know nothing of Mr Benjamin Owen Tyler’s Edition of the declaration of Independence.
You allude to some Person who is determined to omit my Name. If you mean Mr De la Plane, he is certainly not to blame for he has Spared neither Pains nor Expence to obtain my Portrait and I am Sorry to hear they have been without Success.
I have indeed Seen as you observe Mr Gardner, Revolutions backwards and forwards, and forwards and backwards in Holland.
I have Seen Revolutions too and Fro in France and many other Nations, of Europe.
I have Seen Revolutions up and down in my native Country.
And most Sincerely do I pitty all those who are called by Providence to act any part in them Supream or Subordinate.
I am, Sir, very respectfully your most obedient / and humble Servant

John Adams